Filed 6/6/16 P. v. Coria CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265475
                                                                          (Super. Ct. No. 2011008843)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

JORGE CORIA,

     Defendant and Appellant.


                   Jorge Coria appeals an order revoking his postrelease community
supervision status ("PRCS"), and ordering him to serve 180 days confinement in county
jail. (Pen. Code, § 3450 et seq. ["Postrelease Community Supervision Act of 2011"].)1
We affirm.
                               FACTUAL AND PROCEDURAL HISTORY
                   On March 24, 2011, Coria, a convicted felon, pleaded guilty to carrying a
loaded firearm. (Former § 12031, subd. (a)(1).) The trial court suspended imposition of
sentence and granted Coria 36 months of formal probation, with terms and conditions that
included 180 days confinement in county jail.
                   Following Coria's fourth probation violation, the trial court revoked the
grant of probation and sentenced Coria to 16 months in prison. The court also imposed


1
    All statutory references are to the Penal Code unless stated otherwise.
various fines and fees and awarded Coria 279 days of presentence custody credit. On
November 18, 2014, the Department of Corrections and Rehabilitation released Coria
into the PRCS program.
              On May 23, 2015, Oxnard police officers arrested Coria outside a fast-food
restaurant. Coria, armed with a loaded revolver and a container of ammunition, was
threatening to rob the restaurant. Coria's actions violated the terms of his PRCS requiring
that he not engage in criminal conduct and that he not own, use, or have access to a
firearm or to ammunition.
              On May 26, 2015, Senior Deputy Probation Officer Venessa Meza advised
Coria of the alleged violations, conducted an administrative probable cause hearing, and
determined that there was probable cause to believe that Coria had violated his PRCS
terms. Meza advised Coria of his right to counsel and right to a formal revocation
hearing and that she was recommending that he serve 180 days confinement in county
jail. Coria denied committing the violations, declined to accept Meza's recommendation,
and demanded a formal revocation hearing.
              On June 1, 2015, the Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455.) On June 18, 2015, Coria filed a motion to dismiss the
petition pursuant to Morrissey v. Brewer (1972) 408 U.S. 471, Williams v. Superior Court
(2014) 230 Cal.App.4th 636, and constitutional principles of due process of law. The
trial court denied the motion. On July 29, 2015, Coria submitted on the allegations in the
revocation petition. The court found the allegations true, revoked Coria's PRCS status,
and ordered him to serve 180 days confinement in county jail, with credit for 136 days
served.
              Coria appeals and contends that he was denied due process of law because
he did not receive a Morrissey-compliant probable cause hearing.
                                      DISCUSSION
              Coria argues that he did not receive due process of law because his
probable cause hearing was not conducted by a neutral hearing officer, and it resembled


                                            2
an ex parte interview designed to solicit a waiver of PRCS rights without sufficient
procedural safeguards.
              The trial court did not err by denying Coria's motion to dismiss the
revocation petition.
              The PRCS revocation procedures here satisfy constitutional, statutory, and
decisional law. The procedures do not violate constitutional principles of equal
protection of the law or due process of law. We so held in People v. Gutierrez (2016)
245 Cal.App.4th 393, 401-405; Coria has not presented reasons to depart from our
precedent.
              Moreover, the probable cause hearing officer here was not Coria's
supervising probation officer and did not arrest him or prepare the PRCS revocation
report. (Morrissey v. Brewer, supra, 408 U.S. 471, 485 [probable cause determination
should be made by a person "not directly involved in the case"]; People v. Gutierrez,
supra, 245 Cal.App.4th 393, 401 [same]; Williams v. Superior Court, supra, 230
Cal.App.4th 636, 647 [same].) Coria has not established that he was denied a fair
hearing.
              In any event, denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix (1974) 12 Cal.3d 146, 154 ["a parolee whose parole has been revoked after a
properly conducted revocation hearing is not entitled to have the revocation set aside
unless it appears that the failure to accord him a prerevocation hearing resulted in
prejudice to him at the revocation hearing"]; People v. Woodall (2013) 216 Cal.App.4th
1221, 1238 [defendant does not dispute that at the final revocation hearing he received
the procedural due process rights to which he was entitled].) Coria does not establish that
any alleged due process defect prejudiced him or affected the outcome of the revocation
hearing. (In re Winn (1975) 13 Cal.3d 694, 698 [defendant bears burden of establishing
prejudice]; Woodall, at p. 1238 [same].) He requested and received a formal revocation
hearing. There, he submitted on the allegations of the revocation petition and served the


                                              3
custodial sanction. "[T]here is nothing for us to remedy, even if we were disposed to do
so." (Spencer v. Kemna (1998) 523 U.S. 1, 18.)
             The order is affirmed.
             NOT TO BE PUBLISHED.




                                         GILBERT, P. J.

We concur:



             PERREN, J.



             TANGEMAN, J.




                                            4
                              Donald D. Coleman, Judge

                           Superior Court County of Ventura

                         ______________________________


             Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.




                                           5